By the Court

— Emmett, C. J.
A copy of the complaint simply was left with the Defendant in the original action, on the 10th day of May, 1858. On the 10th of June thereafter the summons was served on him, containing a notice that unless he answered the complaint in said action, a copy of which was therewith served upon him, within twenty days, *119tbe Plaintiff would apply to tbe Court for tbe relief demanded in tbe complaint. No copy of any complaint did in fact accompany tbe summons. Tbe Defendant paid no attention to tbe matter, and judgment, as for want of an answer, was entered against bim on tbe 19tb day of August, 1858.
We think tbis action was not properly commenced. Tbe statute contemplates either tbe service of a copy of tbe complaint at tbe time tbe summons is served, or that tbe complaint should be on file in tbe Clerk’s office, and a notice of that fact stated in tbe summons. It at least requires that, in whatever way a copy of tbe complaint may legally be served, tbe summons should . designate with unerring certainty what tbe Defendant is required to answer.
In tbis particular case tbe Defendant may possibly have supposed that tbe copy referred to in tbe summons, was the copy which bad been left with bim some four or five weeks before tbe summons was served, yet as tbe summons distinctly directed bis attention to a copy therewith served, be might well have been puzzled to know what was referred to, and be is entitled to tbe benefit of tbe doubt.
Tbe District Court not having acquired jurisdiction, tbe judgment must be reversed with costs.